DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (EP 573237, of record) and further in view of (a) Yagi (US 4,745,956, of record) and/or Hayashi (US 5,529,105, of record), (b) Ono (JP 2011-162023, of record), and (c) Lobb (US 5,261,747, of record).
As best depicted in Figure 1, Sato is directed to a tire construction designed for construction vehicles and comprising a first circumferential belt layer 4, a second circumferential belt layer 5, and a pair of inclined belt layers 3 arranged therebetween.  It is further evident from Figure 1 that belt layer 5 covers or extends axially beyond inclined belt layers 3.  With further respect to said circumferential layers, the claim language “spiral layers” fails to further define the structure of the claimed tire article (limitations appear to be directed to the method of manufacture and there is no evidence that a materially different tire article is formed by practicing the claimed method).  
In terms of the cords in inclined belt layers 3, Sato teaches an exemplary embodiment in which said cords are inclined at 25 degrees with respect to the tire circumferential direction (Column 7, Lines 25+ and Column 8, Lines 30+).  A fair reading of Sato suggests the use of 
Also, regarding claim 1, first circumferential belt layer 4 is described as a “reinforcing layer” and second circumferential layer 5 is described as a “protection layer”.  Additionally, Sato includes multiple exemplary tire constructions in which cords having superior mechanical properties (cord strength) are used in said first layer (single layer), as compared to said second layer (single layer) (Column 7, Lines 30-43 and Column 8, Lines 34-47).  In such instances, a product between the cord strength and the cord density or loading is significantly greater in said first layer, as compared to said second layer (emphasis on Example 2 in which such a product is 5,000 kgf/5 cm in said first layer and only 2,500 kgf/ 5 cm in said second layer).  While such a relationship is not identical to that required by the claimed invention, it appears that larger cords demonstrating greater mechanical properties, such as modulus and tensile strength, are used in the first layer or reinforcing layer, as compared to the second layer or protection layer.  It is emphasized that such characteristics are consistent with the description of respective layers as being “reinforcing” layers and “protection layers”.  This in turn would result in a greater X value for said first belt layer, as compared to said second layer.  It is also noted that the tire of Sato can include a greater number of first circumferential layers, as 
With further respect to claim 1, as noted above, Sato suggests the inclusion of multiple protection layers (corresponds with claimed second circumferential layer).  While Sato is silent with respect to the exact arrangement when multiple layers are provided, it is extremely well known and conventional to include full width layers in combination with edge layers, as shown for example by Yagi (Figure 5 and Column 3, Lines 3+) and/or Hayashi (Column 3, Lines 3-45).  One of ordinary skill in the art at the time of the invention would have found it obvious to include an edge layer in the tire of Sato given the conventional use of such an arrangement when multiple band layers or belt cover layers are provided (recognized as specifically contributing to high speed durability while promoting weight reduction).  In such an instance, an edge band layer would correspond with the claimed second circumferential layer and the claims as currently drafted fail to exclude the presence of a second circumferential layer (edge layer) and a third circumferential layer (full width layer).
Also, regarding claim 1, Sato is silent with respect to the presence of a high rigidity region and a low rigidity region in said first circumferential layer.  Ono, on the other hand, is similarly directed to a construction tire having first circumferential belt layers positioned radially inside a pair of inclined belt layers.  Ono further states that such circumferential layers should include a high rigidity region (combination of “a” and “b”) at a tire equatorial plane and a low rigidity region “c” at respective sides of said layer in order to optimize cord fatigue properties (Abstract).  One of ordinary skill in the art at the time of the invention would have 
Lastly, with respect to claim 1, Sato is broadly directed to a tire for construction vehicles.  One of ordinary skill in the art at the time of the invention would have found it obvious to use the design of Sato in any number of well-known and conventional construction tires, including those satisfying the claimed quantitative relationship.  Lobb provides one example of a tire construction designed for earthmover vehicles and inflated to 9 bars or 900 kPa.  More particularly, such a tire has a section width of 445 mm and an outer diameter of approximately 1,480 mm (calculated based on tire section height of approximately 423 mm and a rim diameter of approximately 635 mm- Column 7, Lines 14+) and such satisfies the claimed quantitative relationship.  Again, a wide variety of construction tires have dimensions that satisfy the claimed quantitative relationship and Applicant has not provided a conclusive showing of unexpected results for the claimed tire construction.         
Regarding claim 3, a high rigidity region can be arbitrarily selected as being the combination a first zone “b”, zone “a”, and over half of a second zone “b”, such that a rigidity per unit width in such a region (combination of zones or portions) is greater than a rigidity per unit width of (a) side portion or zone “c” on a first side and (b) the combination of side portion or zone “c” on a second side and less than half of second zone “b”.  In such an instance, the high rigidity region is asymmetric with respect to a tire equatorial plane.           
As to claims 6 and 10, a fair reading of Sato suggests a wide variety of tire constructions in which greater X values are present in the first circumferential layer, as compared to the second circumferential layer, and such would include those satisfying the claimed relationship.  .
4.	Claims 4, 5, 8, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, Yagi, Hayashi, Ono, and Lobb as applied in claim 1 above and further in view of Namba (JP 2007-313944, of record). 
As detailed above, the heavy duty tire of Sato includes a plurality of inclined belt layers 3 formed with steel cords.  In such an instance, however, Sato is silent with respect to the presence of low rigidity portions and high rigidity portions in said belt layers.
Namba, on the other hand, is similarly directed to a heavy duty tire construction comprising a plurality of inclined belt layers formed with steel cords.  Namba further teaches the use of different rubber compositions at a center portion, as compared to respective end portions (rubber layer 13 is present at center portion and rubber layer 14 is present at respective end portions), in order to, among other things, provide high resistance to deterioration and good adhesiveness to steel (Paragraphs 11 and 12).  More particularly, rubber composition 13 corresponds with “composition b” and rubber layer 14 corresponds with “composition c” (Paragraphs 24 and 26) and Table 1 suggests that “composition b” has a higher modulus than “composition c”.  This in turn results in a high rigidity region in the center and a low rigidity region at respective end portions.  One of ordinary skill in the art at the time of the invention 
Regarding claim 5, respective high rigidity portions and low rigidity portions can be arbitrarily selected.  For example, a high rigidity portion can be viewed as the combination of the entire region where rubber layer 13 present and a portion of where rubber layer 14 is on a single side of the belt layer.  It is emphasized that the claims as currently drafted fail to exclude viewing respective portions in such a manner.
Allowable Subject Matter
5.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.	Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive.
	Applicant argues that a person having ordinary skill would have no reason to use Sato’s wavy or zigzag cord for a spiral cord layer because the form would be straightened by tension when winding the cord to form the spiral layer.  Applicant further states that a spiral belt layer provides a hoop effect while the wavy or zigzag belt does not provide a hoop effect.  It is emphasized, though, that the term “spiral” belt layer does not distinguish from the wavy or zigzag belt layer of Sato.  Yamaguchi (US 5,373,886), for example, recognizes the ability to spirally wind strips including parallel cords extending in parallel with one another or extending wavy in the circumferential direction (Column 4, Lines 49+- based on spiral winding such layers can be fairly characterized as spiral layers).  It is emphasized that the term “spiral layer” fails to require cords extending purely in the circumferential direction in the absence of a wave pattern or zigzag pattern.       
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 15, 2021